                                                                                                                Case 2:19-cv-01191-JAM-CKD Document 97 Filed 04/27/21 Page 1 of 3

                                                                                                          1   VERONICA A.F. NEBB
                                                                                                              City Attorney, State Bar No. 140001
                                                                                                          2   RANDY J. RISNER
                                                                                                              Chief Assistant City Attorney, State Bar No. 172552
                                                                                                          3   KATELYN M. KNIGHT
                                                                                                              Assistant City Attorney, State Bar No. 264573
                                                                                                          4   CITY OF VALLEJO, City Hall
                                                                                                              555 Santa Clara Street
                                                                                                          5   Vallejo, California 94590
                                                                                                              Telephone: (707) 648-4545
                                                                                                          6   Facsimile: (707) 648-4687
                                                                                                              Email: katelyn.knight@cityofvallejo.net
                                                                                                          7
                                                                                                              MICHAEL G. COLANTUONO, State Bar No. 143551
                                                                                                          8   MColantuono@chwlaw.us
                                                                                                              ANDREW C. RAWCLIFFE, State Bar No. 259224
                                                                                                          9   ARawcliffe@chwlaw.us
                                                                                                              NIKHIL S. DAMLE, State Bar No. 297350
                                                                                                         10   NDamle@chwlaw.us
                                                                                                              COLANTUONO, HIGHSMITH & WHATLEY, PC
                                                                                                         11   420 Sierra College Drive, Suite 140
    C o l a n t u o n o , H i g h s m i t h & W h a t l e y, P C
                                                                   420 SIERRA COLLEGE DRIVE, SUITE 140




                                                                                                              Grass Valley, California 95945-5091
                                                                                                         12   Telephone: (530) 432-7357
                                                                       GRASS VALLEY, CA 95945‐5091




                                                                                                              Facsimile: (530) 432-7356
                                                                                                         13
                                                                                                            Attorneys for Defendants
                                                                                                         14 CITY OF VALLEJO, ANDREW BIDOU, GREG NYHOFF,
                                                                                                            MARK THOMPSON, BRYAN GLICK, ANTHONY
                                                                                                         15 ROMERO-CANO, COLIN EATON, JORDON PATZER,
                                                                                                            STEVEN DARDEN, AND KYLE WYLIE
                                                                                                         16
                                                                                                                                           UNITED STATES DISTRICT COURT
                                                                                                         17
                                                                                                                                          EASTERN DISTRICT OF CALIFORNIA
                                                                                                         18

                                                                                                         19   KORI MCCOY, etc., et al.,                        CASE NO.: 2:19-cv-01191-JAM-CKD
                                                                                                         20
                                                                                                                            Plaintiffs,                        STIPULATION AND ORDER ON DISMISSAL
                                                                                                         21                                                    OF MARQUITA MCCOY’S STATE LAW
                                                                                                             v.                                                CLAIMS BROUGHT IN HER INDIVIDUAL
                                                                                                         22 CITY OF VALLEJO, etc., et al.,                     CAPACITY
                                                                                                         23                                                    Complaint Filed:   June 27, 2019
                                                                                                                            Defendants.                        SAC Filed:         March 26, 2021
                                                                                                         24                                                    Trial Date:        August 29, 2022
                                                                                                         25

                                                                                                         26

                                                                                                         27

                                                                                                         28



                                                                                                                                                               1            Case No. 2:19-cv-01191-JAM-CKD
                                                                                                                   STIPULATION AND ORDER ON DISMISSAL OF MARQUITA MCCOY’S STATE LAW CLAIMS
256613.1
                                                                                                                   Case 2:19-cv-01191-JAM-CKD Document 97 Filed 04/27/21 Page 2 of 3

                                                                                                          1            IT IS HEREBY STIPULATED by and between Plaintiffs Kori McCoy, Marc McCoy, Louis
                                                                                                          2   McCoy, Shawnmell Mitchell, Marquita McCoy, and Barbara Dorsey (“Plaintiffs”) and Defendants
                                                                                                          3   City of Vallejo, Andrew Bidou, Greg Nyhoff, Mark Thompson, Bryan Glick, Anthony Romero-
                                                                                                          4   Cano, Colin Eaton, Jordon Patzer, Steven Darden, Kyle Wylie and Ryan McMahon (“Defendants”1),
                                                                                                          5   referred to collectively as the “Parties,” by and through their designated counsel, that:
                                                                                                          6            WHEREAS, on April 21, 2021, the Parties held a meet and confer in compliance with section
                                                                                                          7   III of the Order re Filing Requirements, ECF No. 4-2, in anticipation of Defendants moving under
                                                                                                          8   Rule 12(b) to dismiss various causes of action pleaded in Plaintiffs’ Second Amended Complaint’s
                                                                                                          9   (“SAC”) for their failure to state a claim.
                                                                                                         10            WHEREAS, the Parties agreed during that meet and confer that Plaintiff Marquita McCoy
                                                                                                         11   cannot pursue state law claims brought in her individual capacity for money or damages for failure
    C o l a n t u o n o , H i g h s m i t h & W h a t l e y, P C
                                                                   420 SIERRA COLLEGE DRIVE, SUITE 140




                                                                                                         12   present a timely government claim for damage within six months of the Willie McCoy’s death and
                                                                       GRASS VALLEY, CA 95945‐5091




                                                                                                         13   the limitations period has lapsed. Cal. Gov. Code, §§ 905, 905.2, 954.4. Nor can Ms. McCoy rely on
                                                                                                         14   her siblings’ claims as their injuries are distinct from hers. Nguyen v. Los Angeles County
                                                                                                         15   Harbor/UCLA Medical Center, 8 Cal.App.4th 729, 733–734 (1992); e.g., Castaneda v. Department
                                                                                                         16   of Corrections & Rehabilitation, 212 Cal.App.4th 1051, 1063 (2013).
                                                                                                         17            WHEREAS, the Parties agreed that Plaintiff Marquita McCoy would voluntarily dismiss
                                                                                                         18   with prejudice her state law claims for wrongful death, under the Bane Act (Cal. Civ. Code, § 52.1),
                                                                                                         19   battery, conspiracy, and supervisory liability that are found in the SAC’s Fourth through Eighth
                                                                                                         20   Causes Action and will not further pursue these or any other state law claim for money or damages
                                                                                                         21   on her own behalf, except those sought as a successor-interest to decedent Willie McCoy.
                                                                                                         22            NOW THEREFORE, the Parties, through their undersigned counsel below, hereby stipulate
                                                                                                         23   and agree:
                                                                                                         24           1. Plaintiff Marquita McCoy’s state law claims for wrongful death, Bane Act violations (Cal.
                                                                                                         25               Civ. Code, § 52.1), battery, conspiracy, and supervisory liability, which are brought in her
                                                                                                         26               individual capacity, under the Fourth through Eighth Cause of Action in Plaintiffs’ Second
                                                                                                         27               Amended Complaint are dismissed with prejudice.
                                                                                                         28

                                                                                                              1
                                                                                                                  Defendant Ryan McMahon is represented separately by the law firm Angelo, Killday and Kilduff.
                                                                                                                                                               2             Case No. 2:19-cv-01191-JAM-CKD
                                                                                                                      STIPULATION AND ORDER ON DISMISSAL OF MARQUITA MCCOY’S STATE LAW CLAIMS
256613.1
                                                                                                               Case 2:19-cv-01191-JAM-CKD Document 97 Filed 04/27/21 Page 3 of 3

                                                                                                          1

                                                                                                          2   DATED: April 23, 2021
                                                                                                          3
                                                                                                                                                    /s/ Andrew C. Rawcliffe
                                                                                                          4                                         ANDREW C. RAWCLIFFE
                                                                                                                                                    Attorneys for Defendants
                                                                                                          5                                         City of Vallejo, Andrew Bidou, Greg Nyhoff,
                                                                                                                                                    Mark Thompson, Bryan Glick, Anthony
                                                                                                          6                                         Romero-Cano, Colin Eaton, Jordon Patzer,
                                                                                                                                                    Steven Darden, and Kyle Wylie
                                                                                                          7

                                                                                                          8

                                                                                                          9   DATED: April 23, 2021
                                                                                                         10
                                                                                                                                                    /s/ Derick E. Konz
                                                                                                         11
    C o l a n t u o n o , H i g h s m i t h & W h a t l e y, P C




                                                                                                                                                    DERICK E. KONZ
                                                                   420 SIERRA COLLEGE DRIVE, SUITE 140




                                                                                                                                                    Attorneys for Defendant Ryan McMahon
                                                                                                         12
                                                                       GRASS VALLEY, CA 95945‐5091




                                                                                                         13

                                                                                                         14
                                                                                                              DATED: April 23, 2021
                                                                                                         15

                                                                                                         16                                         /s/ Patrick M. Buelna
                                                                                                                                                    PATRICK M. BUELNA
                                                                                                         17                                         Attorneys for Plaintiffs

                                                                                                         18

                                                                                                         19
                                                                                                              IT IS SO ORDERED.
                                                                                                         20

                                                                                                         21

                                                                                                         22
                                                                                                              DATED: April 26, 2021                   /s/ John A. Mendez
                                                                                                                                                      THE HONORABLE JOHN A. MENDEZ
                                                                                                         23                                           UNITED STATES DISTRICT COURT JUDGE
                                                                                                         24

                                                                                                         25

                                                                                                         26

                                                                                                         27

                                                                                                         28



                                                                                                                                                     3            Case No. 2:19-cv-01191-JAM-CKD
                                                                                                                  STIPULATION AND ORDER ON DISMISSAL OF MARQUITA MCCOY’S STATE LAW CLAIMS
256613.1
